IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NATHAN MYPHRON WILLIAMS,                               No. 65986
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                 Respondent.
                                                                              FILED
                                                                               MAR 1 7 2016



                                         ORDER OF AFFIRMANCE
                             This is an appeal from a judgment of conviction, pursuant to a
                 jury verdict, of burglary while in possession of a firearm, robbery, assault
                 with a deadly weapon, and coercion. Eighth Judicial District Court, Clark
                 County; Michelle Leavitt, Judge.
                             Appellant Nathan Williams argues first that the district court
                 erred by denying his motion for a new jury venire, as the venire did not
                 include African Americans and thus was not composed of a fair cross-
                 section of the community. Relying on Buchanan v. State, 130 Nev., Adv.
                 Op. 82, 335 P.3d 207 (2014), he contends that he was entitled to an
                 evidentiary hearing to establish that the underrepresentation of African
                 Americans in the jury venire was due to systematic exclusion in the jury-
                 selection process, and it was structural error for the district court to deny
                 the motion without holding an evidentiary hearing. We disagree.
                             In making his request for a new jury venire, Williams stated
                 only that there were no African Americans in the venire He did not allege
                 that the underrepresentation of African Americans in that venire was a
                 result of systematic exclusion in the jury-selection process, nor did he
                 request an evidentiary hearing to inquire into the jury-selection process.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    a
                                                                               L2-Orx
                See Williams v. State, 121 Nev. 934, 940, 125 P.3d 627, 631 (2005); Duren
                v. Missouri, 439 U.S. 357, 366 (1979). Thus, he failed to show a prima
                facie violation of the fair-cross-section requirement.     See Williams, 121
Nev. at 940, 125 P.3d at 631. Williams' reliance on Buchanan is
                misplaced, as Buchanan held only that, if a district court determines that
                an evidentiary hearing is warranted on a motion to strike a jury venire,
                the district court must hold the hearing before denying the motion. 130
                Nev., Adv. Op. 82, 335 P.3d at 210. Because Williams did not allege
                sufficient facts to warrant further inquiry, the district court did not err in
                denying his motion to strike the jury venire without conducting an
                evidentiary hearing.
                            Second, Williams argues that the district court violated his
                constitutional right to a speedy trial. I'D) trigger a speedy trial analysis,
                an accused must allege that the interval between accusation and trial has
                crossed the threshold dividing ordinary from 'presumptively prejudicial'
                delay."   Doggett v. United States, 505 U.S. 647, 651-52 (1992) (quoting
                Barker v. Wingo, 407 U.S. 514, 530-31 (1972)). Courts have generally
                found post-accusation delays to be presumptively prejudicial as they
                approach the one-year mark.     Id. at 652 n.1. Williams was arraigned on
                December 26, 2013, at which time he invoked his right to a speedy trial,
                and his trial began on April 14, 2014. 1 We conclude that Williams has not
                demonstrated that the 109-day period between his arraignment and his




                      'We note that most of the delay was attributable to Williams'
                conflicts and dissatisfaction with his attorneys and his decision to
                represent himself.



SUPREME COURT
        OF
     NEVADA
                                                      2
991 1947A
                trial constituted a presumptively prejudicial delay. 2 Therefore, the delay
                did not trigger a constitutional speedy trial analysis. Accordingly,
                Williams did not suffer a deprivation of his constitutional right to a speedy
                trial.
                               Third, Williams contends that the district court abused its
                discretion in allowing him to represent himself at trial because his waiver
                of counsel was not knowingly and intelligently made. Specifically,
                Williams contends that he chose to represent himself only because he did
                not feel that his attorneys were effective and because he wanted to raise a
                speedy trial claim. Williams also argues that he clearly did not have
                formal legal training, did not know how to subpoena witnesses or pick a
                jury panel, and did not know the rules of evidence.
                               "[Tie exercise the right to self-representation, a criminal
                defendant must knowingly, intelligently, and voluntarily waive the right
                to counsel."     Hooks v. State, 124 Nev. 48, 53-54, 176 P.3d 1081, 1084
                (2008). A valid waiver of the right to counsel entails the district court
                apprising "the defendant fully of the risks of self-representation and of the
                nature of the charged crime so that the defendant's decision is made with
                a clear comprehension of the attendant risks." Id. at 54, 176 P.3d at 1084
                (internal quotation marks omitted). Here, the district court conducted a
                very thorough canvass during which the district court apprised Williams
                of the dangers of self-representation and specifically pointed out Williams'
                lack of legal knowledge and experience. Williams indicated that he


                       Even if, as argued by Williams, the delay should be calculated from
                         2

                the date his arraignment was originally scheduled—November 26, 2013—
                this 139-day period would still not be presumptively prejudicial.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                      understood the nature of the charges and potential penalties and the risks
                      of representing himself. The record as a whole shows that his decision to
                      waive his right to counsel was knowing, intelligent, and voluntary.    Id. at
                      55, 176 P.3d at 1085 (concluding that in reviewing decision to allow self-
                      representation, this court considers district court's canvass and entire
                      record, giving deference to district court's decision). While Williams made
                      repeated statements during the canvass that he wanted to file a motion to
                      dismiss the charges on speedy trial grounds and that he was dissatisfied
                      with his appointed attorneys because they refused to file it, he
                      unequivocally stated that he still wished to represent himself even after
                      the district court indicated to him that such a motion would be frivolous.
                      Williams' contention that he did not have the ability to adequately
                      represent himself has no bearing on whether he knowingly, intelligently,
                      and voluntarily waived his right to counsel. See Vanisi v. State, 117 Nev.
330, 341, 22 P.3d 1161, 1172 (2001). Accordingly, we conclude that the
                      district court did not abuse its discretion in this regard.
                                  Finally, Williams argues that cumulative error warrants a
                      new trial. Because he has not demonstrated any error, there are no errors
                      to cumulate. Accordingly, we
                                   ORDER the judgment of conviction AFFIRMED.




                                                Hardesty


                                                  , J.                 g erkertUAr          , J.
                      Saitta                                       Pickering




SUPREME COURT
        OF
     NEVADA
                                                              4
(0) 1947A    cittr,
                cc:   Hon. Michelle Leavitt, District Judge
                      Gregory & Waldo
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                     5
(0) FA7A